Citation Nr: 1009627	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
degenerative joint disease of the lumbosacral spine prior to 
June 24, 2009.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbosacral 
spine since June 24, 2009.

3.  Entitlement to a compensable initial evaluation for 
status post ulna open reduction internal fixation with 
osteotomy of the right wrist.

4.  Entitlement to a compensable initial evaluation for right 
ear hearing loss.

5.  Entitlement to a compensable initial evaluation for 
bilateral ear otitis media, status post mastoid typanoplasty 
and myringotomy with tubes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services
ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the above 
claims, and assigned a noncompensable rating for all claims, 
effective February 1, 2007.  In November 2009, the Seattle, 
Washington RO increased the Veteran's evaluation for his 
degenerative joint disease of the lumbosacral spine to 40 
percent disabling, effective June 24, 2009.  The claims were 
certified for appeal by the Roanoke, Virginia RO.

The issue of entitlement to service connection for 
radiculopathy, secondary to degenerative joint disease of the 
lumbar spine, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 24, 2009, degenerative joint disease of the 
lumbosacral spine was productive of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.

2.  Since June 24, 2009, degenerative joint disease of the 
lumbosacral spine has not been productive of unfavorable 
ankylosis of the entire thoracolumbar spine.

3.  Status post ulna open reduction internal fixation with 
osteotomy of the right wrist was not productive of 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with his forearm.

4.  Right ear hearing loss was manifested by a Roman Numeral 
Level I hearing loss in the right ear. 

5.  Bilateral ear otitis media, status post mastoid 
typanoplasty and myringotomy with tubes, during suppuration, 
or with aural polyps, was not shown.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2009, the criteria for a 10 percent 
rating for degenerative joint disease of the lumbosacral 
spine were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5242, 5293 (2009).

2.  Since June 24, 2009, the criteria for a rating in excess 
of 40 percent for degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5242, 5293.

3.  The criteria for a compensable rating for status post 
ulna open reduction internal fixation with osteotomy of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (2009).

4.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, 
Diagnostic Code 6100 (2009).

5.  The criteria for a compensable rating for bilateral ear 
otitis media, status post mastoid typanoplasty and 
myringotomy with tubes, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.87, Diagnostic Code 6200 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
each claim, the notice requirements of          38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, providing an opportunity for 
VA examinations.  The claimant was provided the opportunity 
to present pertinent evidence.  

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  In sum, there 
is no evidence of any VA error in assisting the appellant 
that reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West,    12 Vet. App. 119 (1999).  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lumbosacral Spine

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Degenerative joint disease 
of the lumbosacral spine is assigned a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 542.

The record shows that the Veteran's service-connected 
lumbosacral disability has included diagnoses of lumbar 
degenerative disc disease; therefore, consideration under the 
Diagnostic Code for intervertebral disc syndrome also 
applies.  See        38 C.F.R. § 4.71a, Diagnostic Code 5293; 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc syndrome is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.  Diagnostic Code 5293 
provides that an evaluation of 10 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and a 60 percent rating is assigned when incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Code 5293 provides that, "an incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.      38 C.F.R. § 4.71a at Note 2; see also Plate V.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The combined 
range of motion range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  Id. at Note (1).

The Veteran was diagnosed with degenerative joint disease 
during service in September 2003 based on x-rays that 
revealed the presence of osteophytes in his lumbosacral 
spine.  MRI examinations in October 2004, November 2004, and 
May 2006 revealed findings consistent with degenerative disc 
disease at the L4-5, L5-S1, and possibly L3-4 disc levels.  
The November 2004 MRI examination also revealed mild 
degenerative joint disease at L4-5.

Prior to separation, the Veteran was afforded a VA 
examination.  See November 2006 QTC examination report.  The 
Veteran was described as suffering from status post lumbar 
fusion and current lumbar degenerative disc disease.  He did 
not have any stiffness or weakness, but he had localized 
pain, described as an eight out of 10 on the pain scale.  The 
Veteran noted that his disability did not cause 
incapacitation.  The physician noted that there was no 
functional impairment from his disability.  A physical 
examination of the thoracolumbar spine revealed no evidence 
of radiating pain on movement.  Muscle spasm was absent.  No 
tenderness was noted.  Gait was within normal limits.  Range 
of motion of the lumbar spine was 90 degrees of flexion and 
30 degrees of extension, right lateral flexion, left lateral 
flexion, right rotation, and left rotation.  The joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There was no sign of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Lumbar spine x-ray findings were within normal limits.  The 
Veteran was diagnosed with status post lumbar surgery with 
scar.

In July 2007 and August 2007, the Veteran received lumbar 
epidural steroid injections for his back to help relieve his 
symptoms.

At an appointment at his primary care physician in September 
2007, the Veteran was seen for his lower back pain.  The 
Veteran reported experiencing worsening pain in the low back 
with radiation down the posterior left leg to the knee, along 
with increasing muscular spasm in the lumbar region.  The 
Veteran described the pain as intermitted and present with 
certain movements, even when minimal.  Range of motion 
testing showed flexion to 80 degrees with pain, and extension 
to 30 degrees without pain.  Right lateral flexion was to 40 
degrees without pain, and left lateral flexion was to 25 
degrees with pain.  Right rotation was 50 degrees with pain, 
and left rotation was 70 degrees.  The Veteran was diagnosed 
with a lumbar bulging intervertebral disc at L4-5, with pain, 
unresponsive to steroid injections.  

In June 2009, the Veteran presented at his primary care 
physician for range of motion testing for his back.  A range 
of motion examination showed forward flexion to 20 degrees, 
and extension to 10 degrees.  Right and left lateral flexion 
was to 15 degrees.

At an August 2009 VA examination, the Veteran reported 
symptoms of stiffness, fatigue, spasms, decreased motion, and 
numbness.  Parestheia, bowel problems, and bladder problems 
were denied.  The Veteran noted that during flare-ups, he 
experienced functional impairment, including limited walking, 
bending, and lifting.  Overall functional impairments were 
described as an inability to sit, walk, or stand for 
prolonged periods of time.  A physical examination revealed 
no evidence of radiating pain on movement.  Muscle spasm was 
absent.  No tenderness or weakness was noted.  There was no 
guarding of movement.  Muscle tone and musculature were 
normal.  There was no sign of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  Gait was 
within normal limits.  Range of motion testing revealed 45 
degrees of forward flexion, five degrees of extension, and 10 
degrees of right lateral flexion, left lateral flexion, right 
rotation, and left rotation.  The joint function of the spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  The 
Veteran was diagnosed with status post neoplasm excision and 
lumbar fusion, with scars, as a result of the previous 
diagnosis of degenerative joint disease.  The effects on the 
Veteran's usual occupation and daily activities were noted to 
be moderate.

The Board finds that for the time period prior to June 24, 
2009, the Veteran's degenerative joint disease of the 
lumbosacral spine warrants an evaluation of 10 percent.  
While the Veteran had a fully normal VA examination prior to 
separation in November 2006, the Board finds that the overall 
picture of the Veteran's disability since separation has 
shown that his disability is more accurately evaluated at a 
10 percent rating.  In July 2007 and August 2007, the Veteran 
underwent lumbar epidural steroid injections in an attempt to 
relieve his symptoms.  In September 2007, the Veteran's range 
of motion testing showed forward flexion of the lumbar spine 
to 80 degrees, with pain.  This warrants a 10 percent rating 
under the Diagnostic Code.  Prior to this date, the Board 
recognizes that the Veteran had full range of motion at his 
pre-separation VA examination in November 2006, but resolving 
reasonable doubt in the Veteran's favor, it finds that his 
disability picture since separation more nearly approximates 
the criteria for a rating of 10 percent for the time period 
prior to June 24, 2009.

The Veteran is not entitled to a rating in excess of 10 
percent for this time period.  Limitation of his range of 
motion did not meet the criteria for a 20 percent rating.  
The record also showed that the Veteran did not have any 
incapacitating episodes as defined by the Diagnostic Code.  
Thus, the Veteran is not entitled to a rating in excess of 10 
percent for the time period prior to June 24, 2009.  

Since June 24, 2009, the evidence of record has not shown 
that the Veteran has unfavorable ankylosis of the entire 
thoracolumbar spine.  Therefore, he is not entitled to a 
rating in excess of 40 percent for this time period.

The Board finds that the Veteran's is also not entitled to a 
higher rating under DeLuca v. Brown, 8 Vet. App. 202 (1995) 
for either initial rating period on appeal.  The general 
rating formula for spinal disabilities assigns disability 
ratings with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  The 
rating criteria are controlling regardless whether these 
symptoms are present.

Thus, the Veteran's claims of entitlement to increased 
initial ratings for lumbosacral degenerative joint disease 
are denied.

Right Wrist

Disabilities of the wrist are rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, covering limitation of motion of the 
wrist.  A 10 percent rating is warranted for either 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.

At a November 2006 VA examination, the Veteran reported 
suffering from bilateral wrist pain and status post surgical 
repair of a right distal radial fracture.  He denied 
weakness, stiffness, swelling, heat, redness, giving way, 
lack of endurance, locking, fatigability, or dislocation of 
the joint.  The Veteran reported constant, localized pain at 
an eight out of 10 on the pain scale.  There was no 
functional impairment resulting from his wrist disability.  A 
physical examination of the wrist showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Range of motion of the 
right wrist joints revealed dorsiflexion to 70 degrees and 
palmar flexion to 80 degrees.  Right wrist x-ray findings 
were within normal limits.

At an August 2009 VA examination, the Veteran denied 
weakness, stiffness, swelling, heat, redness, giving way, 
lack of endurance, locking, fatigability, deformity, 
tenderness, drainage, effusion, subluxation, pain, or 
dislocation from the joint condition.  The Veteran 
experienced flare-ups twice per week, lasting for two days.  
The Veteran's pain level was described as a six out of 10.  
He stated that his wrist had not resulted in any 
incapacitation.  Lifting and other daily activities were 
greatly affected.  A range of motion examination revealed 70 
degrees of dorsiflexion and 80 degrees of palmar flexion.  
There was no additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
range of motion testing.  The Veteran was diagnosed with 
status post ulna open reduction internal fixation with 
osteotomy of the right wrist.  The Veteran's disability was 
described as "asymptomatic."

The Board finds that the symptoms of the Veteran's right 
wrist do not warrant a compensable rating, as his range of 
motion remains outside the criteria of a compensable rating 
under Diagnostic Code 5215.  The Veteran is also not entitled 
to a higher evaluation under DeLuca, as his right wrist range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
testing.  Thus, the Veteran's claim is denied.

Hearing loss

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear (Table VI), and these 
auditory acuity levels are entered into another table of the 
Rating Schedule to determine the percentage disability rating 
(Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.             38 C.F.R. § 4.86.  In exceptional 
pattern cases, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  In 
the instant case, as will be shown below, the Veteran has not 
demonstrated an exceptional pattern of hearing loss; 
therefore, 38 C.F.R. § 4.86 and Table VIA will not be 
considered.

In cases such as this one, where the Veteran is only service-
connected in one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of 38 C.F.R. § 
3.383.

The Veteran had a VA examination in November 2006.  
Functional impairment was described as needing to use a 
hearing aid on the right to assist in understanding 
conversation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
35
30

Puretone threshold average was 28.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear.  The Veteran was diagnosed with right mild to 
moderate sensorineural hearing loss across the spectrum.

At an August 2009 VA examination, the Veteran noted that his 
limited hearing in the right ear, even with the use of a 
hearing aid, forced him to look at anyone speaking to him and 
strain to hear.  He reported difficulty with background noise 
and deep voices.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
15
20
30

Puretone threshold average was 25.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear.  The Veteran was diagnosed with right ear hearing 
loss, with no change in his diagnosis.  The effect of the 
condition on the Veteran's usual occupation and daily 
activity included a decrease in the ability to hear and 
understand others.

From the results at the November 2006 and August 2009 
examinations, the right ear hearing loss equates to a Roman 
Numeral I, and the left ear is assigned a Roman Numeral I as 
it is not service-connected.  38 C.F.R. § 4.85, Table VI.  
This combination provides for a noncompensable rating.  Id. 
at Table VII.  As such, the claim for an increased rating 
must be denied.

Otitis media

Bilateral ear otitis media, status post mastoid typanoplasty 
and myringotomy with tubes, is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6200, covering chronic suppurative otitis 
media, mastoiditis, or cholesteatome (or any combination).  A 
10 percent rating is warranted for otitis media during 
suppuration, or with aural polyps.

At a November 2006 VA examination, the Veteran reported 
having a discharge from his right ear approximately twice 
every six to eight months, lasting for seven days.  He had 
been given Oticair drops recently, but he was not on 
medication at the time of the examination.  A physical 
examination showed no active infection on the right or left.  
A tympanic membrane and mastoid examination showed abnormal 
results on the right and normal results on the left.

In August 2009, the Veteran reported symptoms of vertigo from 
his bilateral otitis media.  He reported having a watery 
discharge from his right ear and ear infections in his right 
ear.  Upon physical examination, the tympanic membrane was 
abnormal bilaterally.  The mastoid was abnormal on the right 
and normal on the left.  There was no ear disease present on 
the right, but ear disease was present on the left.  No 
active infection was found bilaterally.  The left ear showed 
middle ear effusion.  The Veteran was diagnosed with 
bilateral ear otitis media, status post mastoid typanoplasty 
and myringotomy with tubes, noted to be quiescent at that 
time.

The Board notes that the Veteran has not met the criteria for 
a compensable rating for bilateral otitis media.  
Examinations did not show any active infection bilaterally.  
No aural polyps or suppuration were noted.  While the Veteran 
described occasionally having a watery discharge from his 
ear, this does not meet the criteria of the Diagnostic Code, 
which assigns a 10 percent evaluation during suppuration, or 
with aural polyps.  The Veteran's bilateral otitis media did 
not have active infections during the examinations, and 
suppuration or aural polyps were not noted.  His bilateral 
otitis media was determined to be quiescent at the time of 
his most recent examination.

For these reasons, the Board finds that the Veteran is not 
entitled to a compensable rating for bilateral ear otitis 
media, status post mastoid typanoplasty and myringotomy with 
tubes.

Extraschedular consideration

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The rating criteria for each of the Veteran's service-
connected disabilities reasonably describe his disability 
level and symptomatology.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and referral for 
extraschedular evaluations is not in order.  Thun, 573 F.3d 
1366.


ORDER

An initial evaluation of 10 percent, but no higher, for 
degenerative joint disease of the lumbosacral spine prior to 
June 24, 2009 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial evaluation in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine since 
June 24, 2009 is denied.

A compensable initial evaluation for status post ulna open 
reduction internal fixation with osteotomy of the right wrist 
is denied.

A compensable initial evaluation for right ear hearing loss 
is denied.

A compensable initial evaluation for bilateral ear otitis 
media, status post mastoid typanoplasty and myringotomy with 
tubes, is denied.



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


